Case 6:20-cv-00970-RRS-CBW Document 15 Filed 02/08/21 Page 1 of 1 PageID #: 55




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                                LAFAYETTE DIVISION

 HUSAM MUSTAFA ALMANASREH                            CASE NO. 6:20-CV-00970 SEC P

 VERSUS                                              JUDGE ROBERT R. SUMMERHAYS

 WARDEN PINE PRAIRIE                                 MAGISTRATE JUDGE WHITEHURST
 ICE PROCESSING CENTER, ET AL.


                                         JUDGMENT

        For the reasons stated in the Report and Recommendation of the Magistrate Judge

 previously filed herein, determining that the findings are correct under the applicable law, and

 noting the absence of objections to the Report and Recommendation in the record;

        IT IS ORDERED, ADJUDGED AND DECREED that the Motion to Dismiss Pursuant

 To Federal Rule 12(b)(1) filed by the Government [Rec. Doc. 10], be GRANTED, the Petition for

 Writ of Habeas Corpus be DISMISSED without prejudice and that this proceeding be terminated.

        THUS DONE AND SIGNED, in chambers, in Lafayette, Louisiana, on this 8th day of

 February, 2021.




                                                       __________________________________
                                                               ROBERT R. SUMMERHAYS
                                                        UNITED STATES DISTRICT JUDGE
